Case 6:20-cv-00136-MC Document5 Filed 02/20/20 Page 1of 4

William J. Edgar, OSB #120136
Bill. edgar@gmlaw.com
Greenspoon Marder LLP

1211 SW 5" Ave., Suite 2850
Portland, OR 97204

P: (503) 227-2805

F: (954) 771-9264

Attorney for Defendant
Cambridge Real Estate Services

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

EUGENE DIVISION
ROBERT BONDICK, Case No. 6:20-CV-00136-MC
Plaintiff, Defendant Cambridge Real Estate Services
MOTION TO DISMISS PURSUANT
Vv. TO FRCP 12(b)(1)
CAMBRIDGE REAL ESTATE
SERVICES,
Defendant

 

Defendant Cambridge Real Estate Services submits the following Motion to Dismiss
pursuant to FRCP 12(b)(1) for lack of subject matter jurisdiction. Plaintiff's lawsuit does not
arise under the Constitution, laws, or treaties of the United States as required under 28 U.S.C.
§1331. Further, plaintiffs lawsuit is not based on a federal question.

MOTION

A. Motion to Dismiss

Federal courts are courts of limited jurisdiction; therefore, they have the power to
adjudicate claims only when jurisdiction is conferred by statute or the Constitution. Kokkonen v.
Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). Furthermore, 28 U.S.C. §1331 states “[t]he
district courts shall have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States. The party wishing to invoke the court's jurisdiction bears

PAGE 1 -- DEFENDANT CAMBRIDGE REAL ESTATE SERVICES MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)

GREENSPOON MARDER LLP
1121 sw STAVE, STE. 2850
PORTLAND, OR 97204
TEL: (903) 227-2805
Case 6:20-cv-00136-MC Document5 Filed 02/20/20 Page 2 of 4

the burden of proving that subject matter jurisdiction exists. See Rodriguez v. Texas Commission
on the Arts, 992 F.Supp. 876, 879 (N.D.Tex. 1998) (“The burden of proof for a Rule 12(b)(1)
motion to dismiss is on the party asserting jurisdiction.”). A case is properly dismissed for lack
of subject matter jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case. Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010
(Sth Cir. 1998).

In ruling on a motion to dismiss for lack of subject matter jurisdiction, a court may
evaluate the complaint alone, the complaint supplemented by undisputed facts evidenced in the
record, or the complaint supplemented by undisputed facts plus the court's resolution of disputed
facts. Den Norske Stats Oljeselskap As v. HeereMac V.O.F., 241 F.3d 420, 424 (Sth Cir. 2001),
cert. denied (2002) (citing Barrera~Montenegro v. United States, 74 F.3d 657, 659 (Sth Cir.
1996)).

Plaintiff Robert Bondick’s complaint does not raise federal question. Plaintiff's
complaint identifies one cause of action “Deformation (sic) with Actual Malice”.! Plaintiff's
claim is interpreted as a claim for defamation, which is a claim arising under state law. See ORS
12.120 for statute of limitations on defamation claims. Plaintiff's complaint makes no reference
to a specific federal statute or federal cause of action that raises a federal question. Instead,
plaintiff cites to various statutes that do not support subject matter jurisdiction. Plaintiff also
appears to attempt to raise a federal question by vaguely attempting to connect his defamation
claims with his HUD housing subsidy. Plaintiff's vague reference to HUD is insufficient to raise
a federal question. As stated above, by filing in the District Court, plaintiff has the burden to
show this litigation is within the District Court’s jurisdiction. He has failed to do so.
itl
f/f

 

' Plaintiff's first claim for relief is recognized as a claim for defamation when the complaint is
read in its entirety.

PAGE 2 - DEFENDANT CAMBRIDGE REAL ESTATE SERVICES MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)

GREENSPOON MARDER LLP
1121 SW S™#AVE., STE, 2850
PORTLAND, OR 97204
TEL: (503) 227-2805
Case 6:20-cv-00136-MC Document5 Filed 02/20/20 Page 3 of 4

Defendant request the court dismiss plaintiff's complaint for lack of subject matter

jurisdiction.

DATED this 20" day of February, 2020.
GREENSPOON MARDER, LLP.

By:___s/William J. Edgar
William J. Edgar, OSB #120136
Of Attorneys for Defendant
Cambridge Real Estate Services

PAGE 3 - DEFENDANT CAMBRIDGE REAL ESTATE SERVICES MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)

GREENSPOON MARDER LLP
1121 sw 5TH AVE., STE. 2850
PORTLAND, OR 97204
TEL: (503) 227-2805
oO Oo ~s D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 6:20-cv-00136-MC Document5 Filed 02/20/20 Page 4of4

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing Defendant Cambridge
Real Estate Services Motion to Dismiss upon the following:
Robert Bondick
2755 E, Lone Oak Loop

Apt. #C
Eugene, Oregon 97404

on the date set forth below by:

x mailing to said person a complete and correct copy thereof, contained in a sealed
envelope, addressed as set forth above and deposited in the United States mail in Portland,
Oregon, with postage thereon prepaid, on said day.

C] telephonic facsimile communication device, at the telephone number set forth
above, which device was working at the time service was made. A printed confirmation of
receipt of the message generated by the transmitting machine is attached hereto.

[| hand delivering to said attorneys a complete and correct copy thereof, contained
in a sealed envelope, at the address set forth above, on said day, and leaving it with the attorneys’
clerk, or person apparently in charge of the office, or in a conspicuous place therein if no one
was apparently in charge of the office.

DATED: February 20, 2020

GREENSPOON MARDER LLP

By: s/William J. Edgar
William J. Edgar, OSB#120136
Of Attorneys for Defendant

 

Page 1 -CERTIFICATE OF SERVICE

GREENSPOON MARDER LLP
1121 SW 5™ AVE., STE. 2850
PORTLAND, OR 97204
TEL: (503) 227-2805
